UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1840



RICHARD E. SUTTON,

                                              Plaintiff - Appellant,

          versus


CREE, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-897-1)


Submitted:   February 23, 2006         Decided:     February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Sutton, Appellant Pro Se. Kimberly Jo Korando, Zebulon
Dyer Anderson, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL &
JERNIGAN, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Richard E. Sutton appeals from the district court's order

granting summary judgment in favor of Cree, Inc. and dismissing his

employment discrimination action alleging violations of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-5

(2000), Section 1981 of the Civil Rights Act of 1866, 42 U.S.C.

§ 1981, and the Age Discrimination in Employment Act of 1967, 29

U.S.C. §§ 621 et seq. (2000).    Sutton alleges that Cree unlawfully

discriminated against him on the basis of his race, age, and gender

when he was not promoted to a position as a Production Supervisor

in the Crystal Growth Department.

            Our review of the record and the district court's opinion

discloses that this appeal is without merit.        The familiar burden-

shifting scheme set forth by the Supreme Court in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973), applies to Sutton’s claims.

We find the district court properly determined that Sutton failed

to establish a prima facie case of discrimination because he was

not qualified for the position at issue. See Evans v. Technologies

Applications & Serv., Co., 80 F.3d 954, 960 (4th Cir. 1996).

Specifically, affidavits and supporting documentation established

that a minimum requirement for the position at issue was a Bachelor

of Science in Engineering or other technical degree, which Sutton

did   not   possess.   While   Sutton    contends   he   nonetheless   was

qualified for the position, his perception of himself, without


                                 - 2 -
evidence to support it, is not relevant, Smith v. Flax, 618 F.2d

1062, 1067 (4th Cir. 1980), rather, it is the perception of the

decision maker that is relevant to the determination of whether

discrimination in the selection process occurred.           Evans, 80 F.3d

at 960-61.    Because Sutton failed to establish a prima facie case

of   discrimination,   we   find   that    the   district   court   did   not

improvidently grant summary judgment to Cree.*

             Accordingly,   we   affirm    the   district   court’s   order

granting Cree’s motion for summary judgment. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




      *
      Sutton’s claim of ineffective assistance of counsel, raised
on appeal, does not provide a basis for appellate relief from a
civil judgment. See Sanchez v. United States Postal Serv., 785
F.2d 1236, 1237 (5th Cir. 1986).

                                   - 3 -